In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************** *
WALTER MILK,              *
                          *                          No. 11-785V
              Petitioner, *                          Special Master Christian J. Moran
                          *
v.                        *                          Filed: October 30, 2013
                          *
SECRETARY OF HEALTH       *                          Attorneys’ fees and costs;
AND HUMAN SERVICES,       *                          award in the amount to which
                          *                          respondent does not object.
              Respondent. *
********************** *

Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner;
Jennifer L. Reynaud, U.S. Department of Justice, Washington, D.C., for respondent.

                 UNPUBLISHED DECISION ON FEES AND COSTS1

       On October 28, 2013, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Petitioner filed an application for
attorneys’ fees and costs (“Application”) on October 10, 2013. Upon review of
petitioner’s Application, respondent raised objections to certain items. Based on
subsequent discussions, petitioner amended his application to request a total of
$12,500.00, an amount to which respondent does not object. The Court awards this
amount.

        On November 22, 2011, Mr. Walter Milk filed a petition for compensation alleging
that the influenza vaccine, which he received on October 14, 2009, caused him to suffer a
neurological demyelinating injury, later identified as Guillain-Barré syndrome (“GBS”).
Petitioner received compensation based upon the parties’ stipulation. Decision, filed July
15, 2013. Because petitioner received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $12,500.00 in attorneys’ fees and costs for his counsel.
Additionally, in compliance with General Order No. 9, petitioner states that he incurred
no out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum of $12,500.00 in the form of a check made payable to petitioner
       and petitioner’s attorney, Ronald Craig Homer of the law firm Conway,
       Homer & Chin-Caplan, P.C., for attorneys’ fees and other litigation costs
       available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this matter.
The Clerk shall enter judgment accordingly.2

       Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-6353.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       2
           Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.